Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Gates on June 18th, 2021.
The application has been amended as follows: 
The claims have been amended as shown in the attached claims document.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest the invention as claimed, including longitudinally translating the upper bulkhead, flowing liquid from an upper liquid chamber positioned above the upper bulkhead to a recoil chamber, wherein during the flowing, the liquid is prevented from passing from the recoil chamber to a pressure chamber defined between the upper and lower bulkheads, thereby longitudinally translating a lower tubular housing upward relative to the upper tubular housing.
Prior art landing gear struts are known with conduits connecting an area above an upper bulkhead to a chamber lower in the strut. Perdue (US 2,679,827) is one such, however the conduit is between air chambers and not hydraulic chambers such that no liquid flows to or from the upper liquid chamber. In Scott et al. (US 2,892,626), the upper bulkhead 23 is stationary and does not longitudinally translate. In Derrien (US 5,279,480), liquid flows from an upper liquid chamber positioned above a stationary bulkhead 116 but below the longitudinally translating upper bulkhead 111. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647